OPINION — AG — ** LIBRARY BOOK LAW — OFFICIAL LIST ** ONLY ONE JOINT DEPOSITORY FOR SUCH LIBRARY (SELECT AN OFFICIAL DEPOSITORY FOR SCHOOL TEXTBOOKS) BOOKS MAY BE RECOGNIZED BY THE STATE BOARD OF EDUCATION; AND, IN VIEW OF THE FACT THAT, ACCORDING TO YOUR LETTER, PUBLISHERS SUBMITTING LIBRARY BOOKS FOR CONSIDERATION HAVE DESIGNATED THREE DIFFERENT DEPOSITORIES; THE STATE BOARD OF EDUCATION SHOULD EITHER DECIDE TO RECOGNIZE ONLY ONE OF SAID THREE DEPOSITORIES, OR SOME OTHER DEPOSITORY, WHERE PUBLISHERS SHALL AGREE TO KEEP STOCKS OF THEIR BOOKS IN SUFFICIENT QUANTITIES TO SUPPLY ALL IMMEDIATE DEMANDS.  (DELIVERY, BOOKS) CITE: 70 Ohio St. 16-20 [70-16-20](A) (FRED HANSEN)